DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Final Office Action filed 06/24/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(d) rejections of claims 10-11 have been withdrawn; and (2) the 35 U.S.C. 103 rejections of claims 5 and 10-11 over Ikemoto II and Dake have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-3, 5-20
Withdrawn claims: 				None
Previously cancelled claims: 		4
Newly cancelled claims:			5, 10-11
Amended claims: 				1, 9, 15
New claims: 					21
Claims currently under consideration:	1-3, 6-9, 12-21
Currently rejected claims:			1-3, 6-9, 12-21
Allowed claims:				None

Claim Objections
Claim 21 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2.    When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 6-7, 9, 12-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto (JP 2014-214089; translation provided by Applicant relied on for citations), hereinafter referred to as “Ikemoto II”, in view of Dake (US 5,424,082; previously cited).
Regarding claim 1, Ikemoto II teaches a beverage ([0023]) comprising: (A) pyrroloquinoline quinone (PQQ) (corresponding to free form) or a salt thereof ([0014]); and (C) cyclodextrin ([0016]).  It also teaches that ascorbic acid is used in many foods and very likely to be used in combination with PQQ ([0009]); therefore, an objective of Ikemoto II is to use the PQQ/cyclodextrin composition in an edible preparation that contains ascorbic acid ([0011]), which renders a content of (B) ascorbic acid in the beverage as obvious.  Ikemoto II teaches that a solution containing the PQQ/cyclodextrin composition contains water in an amount greater than 50 wt.% (corresponding to powders containing 50 wt.% or less of water [0017]) and the ratio of PQQ to cyclodextrin is 1:1- 1:50 ([0016]), which means that the amount of PQQ in a liquid composition such as a beverage is an amount approaching 0 wt.% to an amount approaching 25 wt.%.  Ikemoto II does not teach that the beverage is acidic with a pH of 2-3 and has a mass ratio of (B) ascorbic acid to (A) PQQ of 1-1000. 
However, Dake teaches an acidic beverage (corresponding to the pH is about 3.1-4.5) comprising about 0.005-0.2 wt.% ascorbic acid (corresponding to about 50 ppm to about 2000 ppm) (Abstract).  Since Dake teaches that the pH of the beverage “is from about 3.1 to about 4.5” (Abstract), the pH of the disclosed beverage is 2.79-4.95 (corresponding to the word “about” generally implying a 10% deviation), which overlaps the claimed concentration.
It would have been obvious for a person of ordinary skill in the art to have modified the beverage of Ikemoto II to be an acidic beverage containing ascorbic acid as taught by Dake.  Since Ikemoto II teaches that its composition comprising PQQ and cyclodextrin is to be added to a beverage containing ascorbic acid, but does not specify a beverage, a skilled practitioner would be motivated to consult an additional reference such as Dake in order to determine a suitable beverage that contains ascorbic acid, thereby rendering the claimed acidic beverage obvious.  In consulting Dake, the skilled practitioner would find that the beverage of the combined prior art contains 0.005-0.2 wt.% ascorbic acid and an amount of PQQ approaching 0 wt.% to an amount approaching 25 wt.%, which means that the beverage would have a mass ratio of (B) ascorbic acid to (A) PQQ which overlaps the claimed range.  The selection of a ratio within the overlapping range renders the claimed mass ratio obvious.  Also in consulting Dake, the skilled practitioner would that a suitable pH for a beverage comprising ascorbic acid is 2.79-4.95 (corresponding to the word “about” generally implying a 10% deviation), which overlaps the claimed concentration.  The selection of a vale within the overlapping pH range renders the claimed pH obvious.
Regarding claim 2, Ikemoto II teaches the invention as disclosed above in claim 1, including the (C) cyclodextrin is α-cyclodextrin ([0015]).  Ikemoto II also teaches that a solution containing the PQQ/cyclodextrin composition contains water in an amount greater than 50 wt.% (corresponding to powders containing 50 wt.% or less of water [0017]) and the ratio of PQQ to α-cyclodextrin is 1:1- 1:50 ([0016]), which means that the amount of α-cyclodextrin in a liquid composition such as a beverage is an amount approaching 0 wt.% to an amount of about 49 wt.%, which overlaps the claimed concentration.
Regarding claim 3, Ikemoto II teaches the invention as disclosed above in claim 1, including the (C) cyclodextrin is γ-cyclodextrin ([0015]).  Ikemoto II also teaches that a solution containing the PQQ/cyclodextrin composition contains water in an amount greater than 50 wt.% (corresponding to powders containing 50 wt.% or less of water [0017]) and the ratio of PQQ to γ-cyclodextrin is 1:1- 1:50 ([0016]), which means that the amount of γ-cyclodextrin in a liquid composition such as a beverage is an amount approaching 0 wt.% to an amount of about 49 wt.%, which overlaps the claimed concentration.
Regarding claim 6, Ikemoto II teaches the invention as disclosed above in claim 1, including the beverage further comprising an acidulant other than ascorbic acid (corresponding to citric acid, malic acid, furmargo acid, tartaric acid, adipic acid, gluconic acid, phosphoric acid, succinic acid, acetic acid, lactic acid, and mixtures thereof) (Dake, column 5, lines 45-49).
Regarding claim 7, Ikemoto II teaches the invention as disclosed above in claim 1, including the beverage further comprising a sweetener (Dake, column 6, lines 58-61).
Regarding claim 9, Ikemoto II teaches a method for suppressing deposition of PQQ ([0008]) in a beverage ([0023]), the method comprising: contacting pyrroloquinoline quinone (PQQ) (corresponding to free form) or a salt thereof ([0014]) with cyclodextrin ([0016]).  It also teaches that ascorbic acid is used in many foods and very likely to be used in combination with PQQ ([0009]); therefore, an objective of Ikemoto II is to use the PQQ/cyclodextrin composition in an edible preparation that contains ascorbic acid ([0011]), which renders contacting PQQ and cyclodextrin in the presence of ascorbic acid in the beverage as obvious.  Ikemoto II teaches that a solution containing the PQQ/cyclodextrin composition contains water in an amount greater than 50 wt.% (corresponding to powders containing 50 wt.% or less of water [0017]) and the ratio of PQQ to cyclodextrin is 1:1- 1:50 ([0016]), which means that the amount of PQQ in a liquid composition such as a beverage is an amount approaching 0 wt.% to an amount approaching 25 wt.%.  Ikemoto II does not teach that the beverage is acidic with a pH of 2-3 and has a mass ratio of ascorbic acid to PQQ of 1-1000. 
However, Dake teaches an acidic beverage (corresponding to the pH is about 3.1-4.5) comprising about 0.005-0.2 wt.% ascorbic acid (corresponding to about 50 ppm to about 2000 ppm) (Abstract).  Since Dake teaches that the pH of the beverage “is from about 3.1 to about 4.5” (Abstract), the pH of the disclosed beverage is 2.79-4.95 (corresponding to the word “about” generally implying a 10% deviation), which overlaps the claimed concentration.
It would have been obvious for a person of ordinary skill in the art to have modified the beverage of Ikemoto II to be an acidic beverage containing ascorbic acid as taught by Dake.  Since Ikemoto II teaches that its composition comprising PQQ and cyclodextrin is to be added to a beverage containing ascorbic acid, but does not specify a beverage, a skilled practitioner would be motivated to consult an addition reference such as Dake in order to determine a suitable beverage that contains ascorbic acid, thereby rendering the claimed acidic beverage obvious.  In consulting Dake, the skilled practitioner would find that the beverage of the combined prior art contains 0.005-0.2 wt.% ascorbic acid and an amount of PQQ approaching 0 wt.% to an amount approaching 25 wt.%, which means that the beverage would have a mass ratio of ascorbic acid to PQQ which overlaps the claimed range.  The selection of a ratio within the overlapping range renders the claimed mass ratio obvious.  Also in consulting Dake, the skilled practitioner would that a suitable pH for a beverage comprising ascorbic acid is 2.79-4.95 (corresponding to the word “about” generally implying a 10% deviation), which overlaps the claimed concentration.  The selection of a vale within the overlapping pH range renders the claimed pH obvious.
Regarding claim 12, Ikemoto II teaches the invention as disclosed above in claim 2, including that a solution containing the PQQ/cyclodextrin composition contains water in an amount greater than 50 wt.% (corresponding to powders containing 50 wt.% or less of water [0017]) and the ratio of PQQ to α-cyclodextrin is 1:1- 1:50 ([0016]), which means that the amount of PQQ in a liquid composition such as a beverage is an amount approaching 0 wt.% to an amount approaching 25 wt.%., which comprises amounts which overlap the claimed concentration.  The selection of a value within the overlapping range renders the claimed PQQ concentration obvious.
Regarding claim 13, Ikemoto II teaches the invention as disclosed above in claim 3, including that a solution containing the PQQ/cyclodextrin composition contains water in an amount greater than 50 wt.% (corresponding to powders containing 50 wt.% or less of water [0017]) and the ratio of PQQ to α-cyclodextrin is 1:1- 1:50 ([0016]), which means that the amount of PQQ in a liquid composition such as a beverage is an amount approaching 0 wt.% to an amount approaching 25 wt.%., which comprises amounts which overlap the claimed concentration.  The selection of a value within the overlapping range renders the claimed PQQ concentration obvious.
Regarding claim 14, Ikemoto II teaches the invention as disclosed above in claim 1, including that the beverage of the combined prior art contains 0.005-0.2 wt.% ascorbic acid and an amount of PQQ approaching 0 wt.% to an amount approaching 25 wt.%, which means that the beverage would have a mass ratio of (B) ascorbic acid to (A) PQQ which overlaps the claimed range.  The selection of a ratio within the overlapping range renders the claimed mass ratio obvious.
Regarding claim 15, Ikemoto II teaches the invention as disclosed above in claim 3, including that a solution containing the PQQ/cyclodextrin composition contains water in an amount greater than 50 wt.% (corresponding to powders containing 50 wt.% or less of water [0017]) and the ratio of PQQ to γ-cyclodextrin is 1:1- 1:50 ([0016]), which means that the amount of γ-cyclodextrin in a liquid composition such as a beverage is an amount approaching 0 wt.% to an amount of about 49 wt.%, which overlaps the claimed concentration.
Regarding claim 16, Ikemoto II teaches the invention as disclosed above in claim 2, including the (C) cyclodextrin is α-cyclodextrin ([0015]).  Ikemoto II also teaches that a solution containing the PQQ/cyclodextrin composition contains water in an amount greater than 50 wt.% (corresponding to powders containing 50 wt.% or less of water [0017]) and the ratio of PQQ to α-cyclodextrin is 1:1- 1:50 ([0016]), which means that the amount of α-cyclodextrin in a liquid composition such as a beverage is an amount approaching 0 wt.% to an amount of about 49 wt.%, which overlaps the claimed concentration.
Regarding claim 17, Ikemoto II teaches the invention as disclosed above in claim 6, including the acidulant is selected from citric acid, malic acid, phosphoric acid, succinic acid, and lactic acid (Dake, column 5, lines 45-49).
Regarding claim 18, Ikemoto II teaches the invention as disclosed above in claim 6, including a content of the acidulant is about 0.01 wt.% to about 4 wt.% (Dake, column 5, lines 64-68), which falls within the claimed concentration.
Regarding claim 19, Ikemoto II teaches the invention as disclosed above in claim 7, including a content of the sweetener is about 1 wt.% to about 20 wt.% (Dake, column 7, lines 46-47), which falls within the claimed concentration.
Regarding claim 21, Ikemoto II teaches the invention as disclosed above in claim 1, including the (C) cyclodextrin is α-cyclodextrin ([0015]).  Ikemoto II also teaches that a solution containing the PQQ/cyclodextrin composition contains water in an amount greater than 50 wt.% (corresponding to powders containing 50 wt.% or less of water [0017]) and the ratio of PQQ to α-cyclodextrin is 1:1- 1:50 ([0016]), which means that the amount of α-cyclodextrin in a liquid composition such as a beverage is an amount approaching 0 wt.% to an amount of about 49 wt.%, which overlaps the claimed concentration.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikemoto II (JP 2014-214089; translation provided by Applicant relied on for citations) in view of Dake (US 5,424,082; previously cited) as applied to claim 1 above, as evidenced by Patton (Patton, D., “What Kinds of Acids Are in Sodas?”, 2015, Livestrong.com, https://web.archive.org/web/20170910172003/http://www.livestrong.com:80/article/519798-what-kind-of-acids-are-in-sodas/; previously cited).
Regarding claim 8, Ikemoto II teaches the invention as disclosed above in claim 1, including the beverage further comprising carbonic acid (corresponding to the water being carbonated by introducing carbon dioxide (column 8, lines 1-4) which forms carbonic acid as evidenced by Patton (page 1, paragraph 2)).
Regarding claim 20, Ikemoto II teaches the invention as disclosed above in claim 8, including the amount of carbon dioxide introduced into the beverage depends upon the flavor system used and the amount of carbonation desired (column 8, lines 1-4).  Since carbonic acid is formed from the interaction of dissolved carbon dioxide with water, the amount of carbonic acid also depends upon the flavor system used and the amount of carbonation desired.  As the carbonic acid concentration is a variable that is dependent upon the flavor system used and the amount of carbonation desired in the beverage, the carbonic acid concentration would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed the carbonic acid concentration cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the carbonic acid concentration in the beverage of Ikemoto II to obtain the desired balance between the carbonic acid concentration, the flavor system used, and the amount of carbonation desired in the beverage as taught by Dake (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Response to Arguments
Claim Rejections – 35 U.S.C. §112(d) of claims 10-11: Applicant canceled the claims which moots the rejections.

Claim Rejections – 35 U.S.C.  §103 of claims 1-3, 5-7, and 9-19 over Ikemoto II and Dake; claims 8 and 20 over Ikemoto II and Dake, as evidenced by Patton: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Dake does not describe the pH of the acidic beverage to be 2-3 as is now required by amended claim 1 and that there is no suggestion or motivation to modify the beverage of Ikemoto and/or Dake to the non-overlapping pH range.  Applicant stated that the Federal Circuit held that, “because the ranges do not overlap and the prior art does not teach that a broader range would be appropriate”, a prima facie case of obviousness was rejected.  Applicant stated that there is no evidence in Dake that the pH range is not meaningful or that one of skill in the art would discard the limits set by the prior art and, as such, the combination of Ikemoto and Dake do not obviate the claimed acidic beverage.  Applicant added that citric acid as taught in Patton is not useful in maintaining a low pH in the acidic beverage (Applicant’s Remarks, page 6, paragraphs 2-7).
However, since Dake teaches that the pH of the beverage “is from about 3.1 to about 4.5” (Abstract), the pH of the disclosed beverage is 2.79-4.95 (corresponding to the word “about” generally implying a 10% deviation), which overlaps the claimed concentration and the selection of a value within the overlapping pH range renders the claimed acidic beverage obvious.  In response to the assertion that citric acid is not useful in maintaining a low pH in the acidic beverage, the Examiner points out that none of the claims require citric acid (or any acid) to maintain any pH for any amount of time. 
Applicant argued that Ikemoto describes either β-cyclodextrin or γ-cyclodextrin as being used in its beverage composition and that there is no motivation to select α-cyclodextrin to effectively control solubility as [0028] of Ikemoto states that α-cyclodextrin was not effective in controlling solubility.  Applicant stated that Patton fails to cure the deficiencies of Ikemoto and Dake (Applicant’s Remarks, page 7, paragraphs 1-3).
However, Examiner points out that the broad disclosure of α-cyclodextrin in [0015] of Ikemoto II at least suggests that it is a suitable cyclodextrin for the composition, despite it not being the preferred type of cyclodextrin.  Furthermore, the independent claims do not require a specific type and amount of cyclodextrin or require the cyclodextrin to perform any function in the beverage. 
Applicant stated that the present inventors first discovered that the deposition of PQQ in the presence of ascorbic acid could be suppressed by adding cyclodextrin to a composition of PQQ and ascorbic acid while Ikemoto does not address the deposition of PQQ in the presence of ascorbic acid.  Applicant argued that Ikemoto uses ascorbic acid as a reducing agent to prepare yellow-reduced PQQ crystal  and that the resulting crystal contains practically no ascorbic acid.  Applicant stated that even if the crystal did contain ascorbic acid, the amount remaining in the crystal after recrystallization would be extremely small and a skilled person would try to remove such an unnecessary ingredient from the crystal.  Applicant stated that Ikemoto cannot have the claimed mass ratio and that the Patton reference does not cure the deficiency of Ikemoto.  Applicant stated that a skilled practitioner would not be motivated to achieve the claimed acidic beverage when consulting the disclosure of Ikemoto and that the cited prior art does not teach or suggest the limitations of claims 12-20 (Applicant’s Remarks, page 7, paragraph 4 – page 8, paragraph 3).
However, Examiner points out that amended claim 1 merely requires the acidic beverage to contain ingredients (A)-(C) and have the claimed mass ratio and pH without the beverage composition having any particular effect.  Examiner also points out that Ikemoto II identifies PQQ deposition as a problem to be solved by its claimed invention in [0008].  Examiner notes that Applicant’s assertion regarding Ikemoto using ascorbic acid as a reducing agent to prepare yellow-reduced PQQ crystal is moot as the Ikemoto reference was used as prior art applied to claim rejections only in the Non-Final Office Action while the Ikemoto II reference was applied to claim rejections in the Final Office Action.  Since the features of claim 1 and its dependents were shown to be fully taught by Ikemoto II and Dake (with Patton serving as an evidentiary reference for claims 8 and 20), Applicant’s arguments are unpersuasive and the rejections of the claims stand as written herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791